Fourth Court of Appeals
                                San Antonio, Texas
                                       May 13, 2022

                                   No. 04-22-00253-CV

                        3CM, LLC D/B/A 3CM MULTIFAMILY,
                                     Appellant

                                             v.

                           ARROYO SQUARE, LLC, ET AL.,
                                    Appellees

               From the 198th Judicial District Court, Bandera County, Texas
                           Trial Court No. CVCD-XX-XXXXXXX
                       Honorable M. Rex Emerson, Judge Presiding


                                      ORDER

      The appellant’s emergency motion to stay filed May 3, 2022 is denied as moot.



                                                  _________________________________
                                                  Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 13th day of May, 2022.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court